DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 29-47 in the reply filed on 09/27/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  An appropriate correction is required.
In re Claim 29, they language specifies a “predetermined distance” but it is not clear what this distance is referring to.  Distance between what?
In re Claim 30, the Claim specifies “the maintained distance”.  Which distance is this referring to.  Is this “the predetermined distance”?  Something else?  In addition, there is insufficient antecedent basis for this limitation in the claim.  An appropriate correction is required.
In re Claim 30, the language specifies that the structure is “fixed or fixable” and “positioned or positionable”.  Which is it?  Is there a slab fixed or positioned to the structure or not?  This lack of clarity renders the scope of the claim indefinite.  An appropriate correction is required.
Claim 31 specifies that the resilient element is “pawl-shaped”. What does this mean?  A pawl is a bar or lever that fits into a notch.  Levers can in a variety of shapes and sizes including just a straight bar?  An appropriate correction is required.
Claim 32 specifies “a part of the structure that is in use of the structure at the rim at or close to one of the main surfaces”.  The language does not make grammatic sense and is confusing.  What does it mean?  This lack of clarity renders the scope of the claim indefinite.
In re Claim 33, they language specifies a “predetermined distance” but it is not clear what this distance is referring to.  Distance between what?
Claims 34 and 36 contain the language “part of the structure that is in time…...slab-shaped construction element.”  The limitations are not clearly stated here.  There are multiple references to ”that is in time” that make no sense.  In addition, the spatial relationship of the trailing end, the other positioned other slab shaped construction element, and the resilient element are described with language that is very confusing.  Simply put, the last 4 lines of Claims 34 and 36 make no sense.  This lack of clarity renders the scope of the claim indefinite.
Claim 34 recites the limitation " the pawl- shaped element".  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the blocking element".  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the plate shaped element".  There is insufficient antecedent basis for this limitation in the claim.
In re Claims 40, the language specifies “bringing the structure of one spacer into the mating position with the structure of another spacer, the structure first can be put under an angle relative to the other structure”.  This description of the spatial arrangement of the structures is not clear.  In addition, “can first put under an angle” is functional language directed to the intended use of the product.  It also implies that this is an initial stage and that the is a second or final configuration during the interaction of the guiding track and the counter track.  Patentability is directed to the final product and its positively claimed element.  The final spatial arrangement of the structures is therefore not clear here.  This lack of clarity and confusing language renders the scope of the claim indefinite.  An appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. 8,117,788).
In re Claim 29, Mueller teaches a spacer/spacer assembly (2300) having a structure that a) provides resiliency and generates a force for enhancing a distance relative to another nearby construction element when distance to that other construction element is reduced to a predetermined distance.  For instance, during an earthquake, the presence of the spacer produces responsive forces to those being exerted on the construction elements around it.  The placement of the spacer (2300) means this reactive force that will attempt to maintain the spacing of the construction elements around the spacer.  As was stated in the above 112 rejection, the “predetermined distance is not clearly defined.  The examiner therefore maintains that the spacer will resist the crushing forces that would collapse the construction elements when the distance between these construction elements is reduced by a predetermined distance.  These construction elements are (studs (2312) to the left and right, legs (2320) below the spacer, and top frame section 2304 above the spacer).  The predetermined distance could refer to any number of spatial distances, including such as the distance between studs (2312) and cross member (2330), the distance between cap (2400) and studs (2312) or top frame (2304), or the distance between the end of the rubber inserts and the end of bolts (2356). Resilient material includes rubber filler (show with diagonal shading and angle plates (2394,2396); and b) provides restriction of a movement of the structure in at least one direction that is different from the direction of predetermined distance, wherein the spacer is configured such that in use of the spacer the force for enhancing a distance to that other construction element is predominantly directed across the direction of gravity.  The spacer (2300) act to maintains some separation between studs (2392) by resisting lateral compression forces, such as those produced during seismic displacements during an earthquake. This resistance is across the downward direction of gravity.   The structure is provided with a plurality of resilient elements (2394,2396, rubber filler with diagonal shading in Figure 5B) and a plurality of restrictors (2342) for restricting the movement, wherein the resilient elements and the restrictors are each spatially separated different parts of the structure.  A rubber insert on one side of the spacer is separated from restrictors on the opposite side of the spacer.  They have positions in the structure which alternate each other along a dimension of the structure.  (Figures 5A,5B; annotated Figure, Column 14, Lines 47-53)

    PNG
    media_image1.png
    643
    546
    media_image1.png
    Greyscale


In re Claim 30, Mueller teaches that the various construction elements (studs (2312) to the left and right, legs (2320) below the spacer, and top frame section 2304 above the spacer) are al three dimensional and will therefore have top and bottom surfaces as will as sides/rims between those top and bottoms surfaces.  The structure of the spacer are capable of being fixed/ positioned near or at the rim of a slab.  The inertial resistance of the spacer (3200) will resist the movement of the attached construction elements with respect to the movement of the rims of those elements, thereby maintain a distance separating those construction elements.
In re Claim 31, as was noted in the 112 Rejection, pawl-shaped is not clearly defined.  A pawl shaped object could be something a simple as a bar or lever.  Angle plates (2394,2396) or the rubber inserts could be considered pawl-shaped.  (Figures 5A,5B, annotated Figure)
In re Claims 32 and 34, Mueller teaches rubber inserts that have a top end/free end near bolts (2356).  The term free end is broad and has not been defined in the claim.  The uncovered ends of the rubber inserts can be considered free ends.  This top end is at the predetermined distance between the top of the rubber inserts and the bolt ends.  This free end is close to the top const element (2304) which has a rim and main (top and bottom) surfaces.  Regarding the limitation of pawl-shaped, this term is not clearly defined.  A pawl shaped object could be something as simple as a bar or lever.  Angle plates (2394,2396) or the rubber inserts could be considered pawl-shaped.  (Figures 5A,5B, annotated Figure)
In re Claim 34, Mueller teaches shows the free end of the diagonal hashed rubber insert near the bolts (2356).  The top or bottom ends nearest these rubber inserts could be considered a free end since it is uncovered.  Also since “trailing end” has not been specifically defined, these covered ends near the ends of the bolts could be considered trailing ends.  Finally, as was noted above in the 112 rejection, the meaning of remaining language is cannot be discerned which renders the scope of the claim indefinite.  The examiner maintains that the reference meets all of the clearly defined and positively claimed limitations (Figures 5A,5B, annotated Figure)
In re Claim 35, Mueller teaches restrictors.  These restrictors are near the free ends of the pawl shaped elements/rubber inserts.  The language “for blocking movement of a free end of a pawl-shaped resilient element of a structure that is fixed to a rim of an adjacent slab-shaped construction element” is functional language that is directed to the intended use of the product and is therefore afforded only limited weight in a product claim.  The restrictors are capable of the performing the function.  (Figures 5A,5B, annotated Figure)
In re Claim 36, Mueller teaches that the restrictors are at a top end/left end/right end/ trailing end of the spacer (3200).  As was noted in claim 35 from which this depends, the restrictors are designed for blocking movement.  Therefore, the restrictors  are blocking elements as well.  The language “for placing the slab end…element” is functional language that is directed to the intended use of the product and is therefore afforded only limited weight in a product claim.  The restrictors/blocking elements are capable of the performing the function Finally, as was noted above in the 112 rejection, the meaning of remaining language is cannot be discerned which renders the scope of the claim indefinite.  The examiner maintains that the reference meets all of the clearly defined and positively claimed limitations (Figures 5A,5B, annotated Figure)
In re Claim 37, spacer assembly (2300) taught by Mueller could be considered as being made up of multiple smaller spacers made of rubber inserts and some of the restrictors (2342).  (Figures 5A,5B)
In re Claims 38, 41, and 42, Mueller teaches spacers that make up the spacer assembly (3200) can have restrictors (2342) of one spacer mated/joined to restrictors of another spacer using joining plates (2344) and bolts.  These bolts and plates therefore lock/mate the structures of the multiple spacers together to form the overall spacer assembly (3200). Removing the bolts will mechanically release the mated structures.  (Figures 5A,5B, annotated figures; Column 14, Lines 47-53)  

    PNG
    media_image2.png
    377
    543
    media_image2.png
    Greyscale

In re Claim 39, Mueller teaches that the resilient element (rubber insert )of the structure of one spacer is opposite and interacting/contacting with the restrictor (2342) of the structure of another spacer of the assembly. (Figures 5A,5B, annotated figures) 
In re Claim 40, Mueller teaches a guiding track that interacts with a counter track.  A track is a broad term.  It can mean a path, line, or profile.  Claim 40 just requires one track to interact in some way with another track.  The annotated Figure shows how one track is joined to/interacts with a second track using a joining plate (2344) and a bolt.   As was stated above in the 112 rejection, the limitations “bringing the structure of one spacer into the mating position with the structure of another spacer, the structure first can be put under an angle relative to the other structure”.  This description of the spatial arrangement of the structures is not clear.  In addition, “can first put under an angle” is functional language directed to the intended use of the product.  It also implies that this is an initial stage and that the is a second or final configuration during the interaction of the guiding track and the counter track.  Patentability is directed to the final product of positively claimed.  (Figures 5A,5B, annotated figures)

    PNG
    media_image3.png
    377
    543
    media_image3.png
    Greyscale


In re Claim 43, Mueller teaches the structure is provided with a plate- shaped element (2344) that in the mating condition extends from a trailing end of the structure.  The trailing end has not really been defined and could refer to almost anything.  A top side of the spacer or even the left or right side of the spacer could be considered a trailing end.   In the mating condition the plate covers some of the gap formed by distance between the mating structures.  (Figures 5A,5B, annotated figures)

    PNG
    media_image4.png
    417
    403
    media_image4.png
    Greyscale

In re Claims 44 and 45, Mueller teaches plate shaped element (2344).  Either side of this plate shaped element (top or bottom) could be considered an outer surface. Figure 5B shows multiple plate shaped elements (2344) that are located in the same plane.  In the mating position, the spacer can experience restricted lateral motion to the side during an earthquake.  Lateral/sideways/horizontal movement is parallel to the top and bottom surfaces of plate shaped element (2344) during an earthquake.  (Figures 5A,5B, annotated figures)
In re Claim 46 and 47, Mueller teaches that the spacer/spacer assembly (2300) is fixed to a wood frame stud frame structure.  These wood stud frames make up wall panels in wood frame buildings.  Wall panels are slab shaped.  (Figures 5A,5B, annotated figures)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633